Citation Nr: 9915123	
Decision Date: 05/27/99    Archive Date: 06/07/99

DOCKET NO.  94-26 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel



INTRODUCTION

The veteran had active service from February 1951 to March 
1959.  The veteran died in March 1990.  The appellant in this 
action is the veteran's surviving spouse.

The rating decision which is the subject of this appeal 
originated in the Los Angeles, California Regional Office 
(RO).  Pursuant to the appellant's October 1997 request, the 
claims folder was then transferred to the St. Petersburg, 
Florida RO in September 1998, in light of the appellant's 
change of residence.

In a January 1997 decision, the Board of Veterans' Appeals 
(Board) remanded the issue of entitlement to service 
connection for the cause of the veteran's death to the RO for 
additional development of the record.  A review of the record 
reflects that service medical records have been obtained.  
The record further reflects that in letters dated in April 
1997, the RO requested the veteran's hospitalization records 
and private physician records from 1970 to 1990, but no 
response was received.  In a September 1997 letter, the RO 
informed the appellant that no response had been received and 
requested her assistance in obtaining hospitalization and 
private physician records.  In an October 1997 letter, the 
appellant indicated that she was requesting the records 
again.  No additional records have been received at this 
time.  Thus, the case has now been returned to the Board for 
appellate consideration.


FINDING OF FACT

Competent evidence of a nexus between the cause of the 
veteran's death and any incident of service has not been 
presented.  


CONCLUSION OF LAW

The claim for service connection for the cause of the 
veteran's death is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).



REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Upon pre-induction examination dated in January 1951, the 
veteran's systems were clinically evaluated as normal with 
the exception of a left arm scar.  Upon separation 
examination dated in February 1953, the veteran's systems 
were clinically evaluated as normal.  Upon separation 
examination dated in March 1956, the veteran's systems were 
clinically evaluated as normal with the exception of a scar 
on the upper left and right arms.  It was noted that in 
January 1952 the veteran was injured by an automobile while 
in Japan and suffered a broken right foot and fourth finger 
with no sequale.

A document dated in December 1992 from the Office of the 
Surgeon General, Department of the Army, reflects information 
from hospital admission cards for the year 1952.  The 
document reflects diagnoses of a simple fracture of the 
metacarpal bones and phalanges with no nerve or artery 
involvement, and foot contusion due to a fall or jump.  

The veteran died in March 1990.  The death certificate 
indicates that the immediate cause of death was respiratory 
failure, due to or as a consequence of lung cancer, due to or 
as a consequence of chronic obstructive lung disease.  An 
autopsy was not performed.  

Pertinent Law and Regulations

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §  1110 (West 
1991).  Service connection connotes many factors but 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  38 
C.F.R. § 3.303(a) (1998).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. §  
3.303(d)(1998).  

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  For a service-connected disability to be the cause of 
death, it must singly, or with some other condition be the 
immediate or underlying cause of death, or be etiologically 
related.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 
(1998).  To be a contributory cause of death, it must be 
shown that the service-connected disability contributed 
substantially or materially to cause death, that it combined 
to cause death, or that it aided or lent assistance to the 
production of death. It is not sufficient to show that it 
casually shared in producing death, but rather is must be 
shown that there was a causal connection. 38 C.F.R. § 3.312.

The threshold question that must be resolved with regard to 
each claim is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  If she has not, her appeal fails as to that 
claim, and VA is under no duty to assist her in any further 
development of that claim.  38 U.S.C.A. §  5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

Case law provides that, although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant must submit supporting evidence that 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  Dixon v. Derwinski, 3 Vet. App. 261, 
262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992). 
In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v.  Brown, 7 Vet. App. 
498 (1995).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded under 38 U.S.C.A. §  5107(a); if no 
cognizable evidence is submitted to support a claim, the 
claim cannot be well grounded.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).

The Board notes that the Court has held that there is a duty 
to assist a claimant in the completion of her application for 
benefits under 38 U.S.C.A.§  5103(a) (West 1991), depending 
on the particular facts in each case.  Beausoleil v. Brown, 8 
Vet. App. 459 (1996);  Robinette v. Brown, 8 Vet. App. 69 
(1995).  The facts and circumstances of this case are such 
that no further action is warranted.

Analysis

The claims folder is devoid of competent evidence to suggest 
a nexus between the veteran's cause of death and any incident 
of service.  The claim is supported solely by appellant's 
assertions.  Unfortunately, the contentions of the appellant 
are not supported by any medical opinions of record.  As 
stated by the Court, where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  The record does not reveal that the appellant 
possesses any medical expertise.  Thus, her lay medical 
assertions as to a link between the veteran's cause of death 
and an incident of service have no probative value.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Accordingly, 
in the absence of competent medical evidence of a nexus 
between the veteran's cause of death and an incident of 
service, the appellant's claim is not well grounded and must 
be denied.

ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

 

